IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                              FILED
                                                              July 15, 2008
                             No. 07-30913
                           Summary Calendar             Charles R. Fulbruge III
                                                                Clerk

UNITED STATES OF AMERICA

                                       Plaintiff-Appellee

v.

MICHAEL LINES, also known as Michael Jerome Lines

                                       Defendant-Appellant

________________________________________________________________________
                            consol. w/ No. 07-30926

UNITED STATES OF AMERICA

                                       Plaintiff-Appellee

v.

MICHAEL LINES

                                       Defendant-Appellant


               Appeal from the United States District Court
                  for the Western District of Louisiana
                     USDC No. 5:06-CR-50142-ALL
                                       No. 07-30913

Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Michael Lines appeals the 240-month non-guidelines sentence imposed
following his guilty plea conviction for attempted sexual exploitation of children
and possession of child pornography. Lines argues that his non-guidelines
sentence is unreasonable because the district court improperly considered
certain factors.     He contends that a guidelines sentence would have been
sufficient to meet the sentencing objectives of 18 U.S.C. § 3553(a).
       The district court noted the seriousness of the offense and described how
Lines attempted to entice a child to Missouri to engage in sexual activity,
traveled to Louisiana with the intent to engage in sexual behavior with a child
and create child pornography, and possessed numerous images of child
pornography. The images were extremely graphic in nature. The court stated
that a non-guidelines sentence was needed for adequate deterrence and to
protect the public from Lines. Additionally, the court focused on the character
of the defendant, concluding that Lines was a predator. Thus, the record reflects
that the district court did not abuse its discretion in sentencing Lines because
it properly considered the 18 U.S.C. § 3553(a) factors and provided sufficiently
detailed reasons for arriving at the sentence imposed. See Gall v. United States,
128 S. Ct. 586, 596-97 (2007); United States v. Williams, 517 F.3d 801, 808-09
(5th Cir. 2008). Further, the extent of the variance was not unreasonable given
the evidence before the district court. See United States v. Simkanin, 420 F.3d
397, 419 (5th Cir. 2005).
       Accordingly, the judgment of the district court is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2